Citation Nr: 9932222	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
nodular cystic acne of the face.

2.  Entitlement to a compensable evaluation for residuals of 
a left wrist fracture.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for allergic 
rhinitis/hay fever, to include as secondary to herbicide 
exposure in Vietnam.

8.  Entitlement to service connection for sinusitis, to 
include as secondary to herbicide exposure in Vietnam.

9.  Entitlement to service connection for asthma, to include 
as secondary to herbicide exposure in Vietnam.

10.  Entitlement to service connection for cardiovascular 
disease, with chest pain and shortness of breath, to include 
as secondary to herbicide exposure in Vietnam.

11.  Entitlement to service connection for a right knee 
disorder, to include as secondary to herbicide exposure in 
Vietnam.

12.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to herbicide exposure in 
Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1973 
and from February 1974 to August 1983, with an additional one 
year, eleven months, and twenty-nine days noted in the DD 
Form 214 pertaining to the period of service from 1967 to 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in September 1991, June 1992, and 
September 1992.  The Board remanded this case to the RO in 
January 1997, and the case has since been returned to the 
Board.

In his February 1992 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  In November 1996, the 
RO requested clarification from the veteran as to whether he 
still sought a hearing, but, in the same month, he replied 
that he no longer sought a hearing.  See 38 C.F.R. 
§ 20.704(e) (1999).

The claims of entitlement to service connection for a 
psychiatric disorder, to include PTSD; allergic rhinitis/hay 
fever; sinusitis; asthma; cardiovascular disease, with chest 
pain and shortness of breath; a right knee disorder; and a 
right ankle disorder will be addressed in both the REASONS 
AND BASES and the REMAND sections of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected nodular cystic acne of 
the face is productive of marked disfigurement.

3.  The veteran's service-connected residuals of a left wrist 
disorder are not productive of limitation of motion, 
tenderness, or pain.

4.  There is no competent medical evidence of a nexus between 
a current low back disorder and service.

5.  There is no competent medical evidence of a nexus between 
a current seizure disorder and service.

6.  There is no competent medical evidence of a nexus between 
current diabetes mellitus and service.

7.  There is competent medical evidence suggesting a 
diagnosis of PTSD and a nexus between such a disorder and 
service.

8.  There is competent medical evidence of a nexus between 
current allergic rhinitis/hay fever and service.

9.  There is competent medical evidence of a nexus between 
current sinusitis and service.

10.  There is competent medical evidence of a nexus between 
current asthma and service.

11.  There is competent medical evidence of a nexus between 
current cardiovascular disease, with chest pain and shortness 
of breath, and service.

12.  There is competent medical evidence of a nexus between a 
current right knee disorder and service.

13.  There is competent medical evidence of a nexus between a 
current right ankle disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for nodular 
cystic acne of the face have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7800 (1999).

2.  The criteria for a compensable evaluation for residuals 
of a left wrist fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (1999).

3.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for a 
seizure disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
allergic rhinitis/hay fever, to include as secondary to 
herbicide exposure in Vietnam, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim of entitlement to service connection for 
sinusitis, to include as secondary to herbicide exposure in 
Vietnam, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

9.  The claim of entitlement to service connection for 
asthma, to include as secondary to herbicide exposure in 
Vietnam, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

10.  The claim of entitlement to service connection for 
cardiovascular disease, with chest pain and shortness of 
breath, to include as secondary to herbicide exposure in 
Vietnam, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

11.  The claim of entitlement to service connection for a 
right knee disorder, to include as secondary to herbicide 
exposure in Vietnam, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

12.  The claim of entitlement to service connection for a 
right ankle disorder, to include as secondary to herbicide 
exposure in Vietnam, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent 
(noncompensable) evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

B.  Nodular cystic acne of the face

In a September 1991 rating decision, the RO granted service 
connection for nodular cystic acne of the face in view of 
evidence of in-service treatment for a boil on the left side 
of the face and a July 1991 VA examination report showing 
nodule cystic acne of the face, with a number of closed and 
open comedones and papules, a few pustules, and several 
medium-sized nodules.  A 10 percent evaluation was assigned, 
effective from January 1991.  This evaluation has since 
remained in effect and is at issue in this case.

The report of the veteran's April 1994 VA general medical 
examination indicates that he suffered from cystic acne at 
the time of the examination, but no further commentary 
regarding this disability was noted by the examiner.  

A May 1994 VA skin examination revealed erythematous and 
hyperpigmented papules and nodules on the upper cheeks 
bilaterally, described as "grade 3 to 4 vulgaris."  The 
examiner noted that this was not more likely to represent 
folliculitis than acne vulgaris, as it was not most 
pronounced in the beard regions.  Also, there was a spot in 
the left ear that had a firm subcutaneous nodule of perhaps 
eight to ten millimeters in diameter, suggesting an epidermal 
inclusion cyst in that location.  The examiner rendered 
assessments of epidermal cysts around the ears and possibly 
on the face; an acneform eruption of the cheeks, which might 
be adult-type acne and could also be from epidermal inclusion 
cysts on the face; and dyshidrotic eczema of the hands, 
likely to be atopic.

A March 1997 VA skin examination revealed numerous 
inflammatory papules and cysts with post-inflammatory 
hyperpigmentation on the face, particularly on the sides of 
the face and on the ear lobes.  There were about ten cystic 
lesions scattered on the trunk; post-inflammatory 
hyperpigmented macules on the upper arms; and a few areas of 
folliculitis scattered on the abdomen, thighs, lower legs, 
and scrotum.  The assessments were cystic acne, with scarring 
and epidermoid cyst formation; and folliculitis.  Photographs 
accompanying this examination report indicate widespread and 
black discoloration of both cheeks of the face.

The RO has evaluated the veteran's nodular cystic acne of the 
face under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).  Under this section, disfiguring scars of the 
head, face, or neck that are moderate in degree warrant a 10 
percent evaluation.  Severe disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, warrant a 30 percent evaluation.  A 50 percent 
evaluation is in order for completely or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.

In this case, the Board has reviewed the evidence, 
particularly the photographs accompanying the March 1997 VA 
skin examination, and finds that the veteran's nodular cystic 
acne of the face is significantly more than moderate in 
degree.  These photographs show widespread black formations 
on both sides of the face, described as inflammatory papules 
and cysts.  Such disfigurement is bilateral, and there is a 
question as to whether such disfigurement is more accurately 
described as severe or marked in degree in view of the noted 
photographs.  Given this, and after resolving all doubt in 
favor of the veteran, the Board finds that a 50 percent 
evaluation is warranted for his nodular cystic acne of the 
face under Diagnostic Code 7800.  This is the maximum 
evaluation allowed under this section; the only higher 
evaluation available for a skin disorder is a 100 percent 
evaluation for active tuberculosis luposa under Diagnostic 
Code 7811, but this disability has not been shown by the 
evidence or alleged by the veteran.  Therefore, a 50 percent 
evaluation is in order.

C.  Residuals of a left wrist fracture

In a September 1991 rating decision, the RO granted service 
connection for residuals of a left wrist fracture in light of 
evidence of such a fracture in February 1982, during service.  
A noncompensable (zero percent) evaluation was assigned, 
effective from January 1991.  This evaluation has since 
remained in effect and is at issue in this case.

The veteran's April 1994 VA general medical examination 
revealed no limitation of motion or tenderness of the left 
wrist.  Additionally, the only musculoskeletal pain noted 
upon examination was associated with the low back.

In a statement received by the RO in September 1998, Luann 
Woods, D.O., noted that the veteran's knees, ankles, wrists, 
and finger joints were all swollen, warm to touch, and 
tender.  However, Dr. Woods provided no specific information 
regarding the presence of pain or limitation of motion of the 
left wrist.

The RO has evaluated the veteran's left wrist disorder at the 
noncompensable rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1999).  As the veteran is right-handed, the criteria 
for a minor joint apply.  See 38 C.F.R. § 4.69 (1999).  Under 
Diagnostic Code 5215, a 10 percent evaluation is in order for 
either dorsiflexion of the wrist or palmar flexion limited in 
line with the forearm.  

As noted above, however, the April 1994 VA general medical 
examination revealed no limitation of motion, tenderness, or 
pain of the left wrist.  Therefore a compensable evaluation 
is not warranted under Diagnostic Code 5215 or under the 
criteria of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1999).  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  
Additionally, there is no evidence of favorable ankylosis of 
the left wrist in 20 to 30 degrees of dorsiflexion, as would 
warrant a 20 percent evaluation under Diagnostic Code 5214.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for residuals of 
a left wrist fracture.

D.  Conclusion

In reaching its decision on the veteran's claims for higher 
evaluations, the Board finds that the evidence does not raise 
the question of whether higher evaluations were warranted for 
any periods of time following the initial grants of service 
connection so as to warrant "staged" ratings due to a 
significant change in the levels of disability.  Rather, the 
symptomatology shown during the pendency of this appeal has 
remained essentially consistent, with the degrees of severity 
at all times fully contemplated by the assigned evaluations.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of higher evaluations when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


II.  Entitlement to service connection for a low back 
disorder, a seizure disorder, and diabetes mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, service 
connection is warranted for certain chronic diseases, 
including arthritis, epilepsy, and diabetes mellitus, which 
are manifested to a degree of 10 percent or more within one 
year following separation from service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records are entirely negative 
for low back problems, seizures, and diabetes-related 
symptomatology.  Also, there is no evidence in the record of 
medical treatment for seizures subsequent to service.  The 
veteran was treated for diabetes at a VA facility in October 
1990, and VA x-rays from January 1991 revealed degenerative 
changes of the lumbar spine.  While the veteran has 
subsequently been treated for both disorders, particularly 
diabetes mellitus, on a frequent basis, none of his treatment 
providers has suggested a link between either disorder and 
service. 

In reviewing the evidence described above, the Board notes 
that musculoskeletal disorders of the back, seizure 
disorders, and diabetes mellitus are not among the herbicide-
related diseases listed in 38 C.F.R. § 3.309(e) (1999).  As 
such, the provisions of 38 C.F.R. § 3.307(a)(6)(iii) (1999) 
are not for application in this case.  The Board has 
therefore considered the veteran's claims for these disorders 
on a direct service connection basis.  However, even assuming 
that the veteran currently suffers from a seizure disorder, 
along with the diagnosed low back disorder and diabetes 
mellitus, there is no competent medical evidence suggesting a 
nexus between any of these disorders and service.  Likewise, 
there is no evidence suggesting that these disorders were 
incurred within one year following the veteran's separation 
from his second period of service in August 1983.  In short, 
there is no competent medical evidence supporting any of 
these claims for service connection.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in several lay 
statements submitted during the pendency of this appeal.  
However, as the veteran has not been shown to possess the 
requisite medical expertise necessary to render either a 
diagnosis or a competent opinion regarding etiology, his lay 
contentions provide an insufficient basis upon which to find 
his claims to be well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. at 77 (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

Accordingly, as well-grounded claims must be supported by 
evidence, not merely allegations, the veteran's claims for 
service connection for a low back disorder, a seizure 
disorder, and diabetes mellitus must be denied as not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the veteran's claims are not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support these claims.  See Epps v. Gober, 126 
F.3d at 1467-68.

In this case, the Board observes that the RO has denied the 
veteran's claims for service connection for a low back 
disorder, a seizure disorder, and diabetes mellitus on the 
merits, while the Board has denied these same claims as not 
well grounded. However, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


III.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD; allergic rhinitis/hay fever; 
sinusitis; asthma; cardiovascular disease, 
with chest pain and shortness of breath; a right knee 
disorder; 
and a right ankle disorder

As an initial matter, the Board finds that the veteran's 
claims of entitlement to service connection for a psychiatric 
disorder, to include PTSD; allergic rhinitis/hay fever; 
sinusitis; asthma; cardiovascular disease, with chest pain 
and shortness of breath; a right knee disorder; and a right 
ankle disorder are well grounded under the provisions of 38 
U.S.C.A. § 5107(a) (West 1991).  In other words, the Board 
finds that these claims are plausible and capable of 
substantiation.  

The Board has based these findings on several private medical 
reports.  In a July 1998 evaluation report, Dr. Roy T. 
Maxwell rendered a diagnosis of PTSD and related this 
disorder to stressful experiences during the veteran's 
military service.  Also, in a statement received by the RO in 
September 1998, Luann Woods, D.O., noted that the veteran had 
reported suffering from allergic rhinitis/hay fever; 
sinusitis; asthma; cardiovascular disease, with chest pain 
and shortness of breath; a right knee disorder; and a right 
ankle disorder since service, and Dr. Woods, after examining 
the veteran, further noted that he had "a strong case to 
support his contention."  With regard to each of the noted 
claims, therefore, there is competent medical evidence of a 
nexus between a current disability and service.


ORDER

Entitlement to a 50 percent evaluation for nodular cystic 
acne of the face is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for residuals of a 
left wrist fracture is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a seizure disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for diabetes mellitus is denied.

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is found to be well 
grounded.

The claim of entitlement to service connection for allergic 
rhinitis/hay fever, to include as secondary to herbicide 
exposure in Vietnam, is found to be well grounded.

The claim of entitlement to service connection for sinusitis, 
to include as secondary to herbicide exposure in Vietnam, is 
found to be well grounded.

The claim of entitlement to service connection for asthma, to 
include as secondary to herbicide exposure in Vietnam, is 
found to be well grounded.

The claim of entitlement to service connection for 
cardiovascular disease, with chest pain and shortness of 
breath, to include as secondary to herbicide exposure in 
Vietnam, is found to be well grounded.

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to herbicide exposure 
in Vietnam, is found to be well grounded.

The claim of entitlement to service connection for a right 
ankle disorder, to include as secondary to herbicide exposure 
in Vietnam, is found to be well grounded.


REMAND

As the Board has found the veteran's claims of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD; allergic rhinitis/hay fever; sinusitis; asthma; 
cardiovascular disease, with chest pain and shortness of 
breath; a right knee disorder; and a right ankle disorder to 
be well grounded, the VA has a duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  See also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board observes that service connection 
for PTSD requires a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a prisoner of war (POW), and 
the claimed stressor is related to combat or POW experiences, 
his lay testimony alone may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  Where, however, the 
VA determines that the veteran did not engage in combat with 
the enemy and was not a POW, or the claimed stressor is not 
related to combat or POW experiences, his lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f); see also Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).

In this case, the veteran served in the United States Army, 
and, during his first period of service, from July 1967 to 
July 1973, his last duty assignment was with the Medical 
Company, 97th General Hospital.  His military occupational 
specialty during this first period of service was that of a 
cook, and the DD Form 214 from this period of service 
indicates that his military decorations include the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Good Conduct Medal.  The DD Form 214 
from his second period of service, from April 1977 to August 
1983, indicates that his military occupational specialties 
included those of a food service specialist and a cannon 
crewman, and his military decorations also included the Army 
Service Ribbon; the Overseas Service Ribbon; the Army 
Commendation Medal; the Vietnam Cross of Gallantry, with a 
palm; the Armed Forces Expeditionary Medal; the Marksman 
Badge, with an M-16 rifle bar; two service bars; and an 
Expert Badge, with a hand grenade bar.  There is no 
indication that the veteran received such combat-related 
citations as the Combat Infantryman Badge or the Purple 
Heart, and there is no further evidence, such as service 
medical records showing treatment for a combat-related 
injury, suggesting that he was engaged in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

As such, the Board has considered whether the veteran 
experienced any verifiable in-service stressors.  In this 
regard, the Board observes that, during a September 1998 VA 
examination, the veteran reported nightmares from seeing 
bodies in Vietnam and described "a shadowy figure" that has 
"followed" him since his service in Vietnam.  Further 
development regarding the veteran's claimed stressors and any 
resultant psychiatric disorders, including PTSD, should be 
accomplished before the Board renders a decision on this 
claim.

With regard to the claims for service connection for allergic 
rhinitis/hay fever; sinusitis; asthma; cardiovascular 
disease, with chest pain and shortness of breath; a right 
knee disorder; and a right ankle disorder, all to include as 
secondary to herbicide exposure in Vietnam, the Board 
observes that, to date, the RO has not afforded the veteran a 
comprehensive examination so as to determine the etiology of 
these claimed disorders.  Prior to further action from the 
Board, this should be accomplished.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran should be advised 
that this information is vital to 
obtaining supportive evidence of the 
claimed stressful events and that he must 
be as specific as possible because, 
without such details, adequate attempts 
for verifying information cannot be 
conducted.  

2.  The RO should then review the claims 
file, including the post-service medical 
evidence of record, and prepare a summary 
of all of the veteran's claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested above.  
This summary, a copy of the veteran's DD 
Form 214, and all other associated 
service documents should be sent to the 
United States Armed Services Center for 
Research of Unit Records (Unit Records 
Center).  The Unit Records Center should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The Unit 
Records Center should also be requested 
to furnish the veteran's unit history, as 
well as any other pertinent information 
regarding the veteran's service. 

3.  Following the receipt of a response 
from the Unit Records Center, and after 
undertaking any additional development 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any combat participation (to which the 
purported stressor(s) is/are related) 
and/or verified noncombat-related 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder. 

4.  The RO should then schedule the 
veteran for an examination, by a VA 
psychiatrist, to determine the nature, 
extent, and etiology of any current 
psychiatric disorders.  The veteran's 
claims folder and a copy of this REMAND 
are to be provided to the examiner for 
use in the study of this case.  The RO 
must provide the examiner with a summary 
of the verified stressor(s), if 
applicable, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  If the 
report from the RO indicates verified 
combat action or stressors, and a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  Also, regardless of whether 
or not a diagnosis of PTSD is rendered, 
the examiner should provide diagnoses for 
any other psychiatric disorders shown 
upon examination and render an opinion as 
to whether it is at least as likely as 
not that any such disorders, if shown, 
are related to service.  All opinions 
expressed must be accompanied by a 
complete rationale in a typewritten 
report.

5.  The RO should also afford the veteran 
a general medical examination, with an 
appropriate examiner, to determine the 
nature, extent, and etiology of his 
claimed allergic rhinitis/hay fever; 
sinusitis; asthma; cardiovascular 
disease, with chest pain and shortness of 
breath; right knee disorder; and right 
ankle disorder.  The RO should provide 
the examiner with the veteran's claims 
file, and the examiner should review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be accomplished.  In the examination 
report, the examiner should provide a 
diagnosis for each of the veteran's 
claimed disorders, and, if any of the 
claimed disorders are not shown upon 
examination, the examiner should so 
state.  For each diagnosed disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder was incurred as a 
result of the veteran's military service.  
All opinions and conclusions expressed 
should be supported by a complete 
rationale in a typewritten report.

6.  The RO should then review the 
examination reports to ensure that all 
action requested by the Board has been 
accomplished.  If one or both reports are 
found to be incomplete, the report(s) 
should be returned to the respective 
examiner(s), as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

7.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD; allergic 
rhinitis/hay fever; sinusitis; asthma; 
cardiovascular disease, with chest pain 
and shortness of breath; a right knee 
disorder; and a right ankle disorder.  If 
the RO's determination of any of these 
claims remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter to the RO.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






